Case 4:19-cv-12130-MFL-SDD ECF No. 13 filed 12/05/19         PageID.44    Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DARLENE FEARS,

      Plaintiff,                                    Case No. 19-cv-12130
                                                    Hon. Matthew F. Leitman
v.

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

     Defendant.
__________________________________________________________________/

                            SCHEDULING ORDER
                              (ERISA ACTION)

      SPECIAL NOTICE TO COUNSEL:

      This being an ERISA denial of benefits action, proceedings in this matter will

be conducted in accordance with the Guidelines set forth by the Sixth Circuit Court

of Appeals in Wilkins v. Baptist Healthcare Systems, Inc., 150 F.3d 609 (6th Cir.

1998). Counsel are advised to read the Wilkins case, in particular, the “Suggested

Guidelines” section of the opinion, 150 F.3d at 619.

      Pursuant to Rule 16(f) of the Federal Rules of Civil Procedure, it is the policy

of the Court to enforce the deadlines and cut-off dates set forth in this Scheduling

Order. Requests for modifications of dates set by this Scheduling Order should be

submitted by written motion or stipulation to the Court within 21 days prior to the

date for which modification is sought.


                                          1
Case 4:19-cv-12130-MFL-SDD ECF No. 13 filed 12/05/19        PageID.45    Page 2 of 3




     Pursuant to the Local Rules of the United States District Court for the Eastern

District of Michigan, IT IS HEREBY ORDERED AS FOLLOWS:

     1.    The parties shall jointly file with the Court all pertinent plan documents

           and all materials contained in the administrative record of this matter

           on or before December 30, 2019.             The parties may file the

           administrative record under seal.

     2.    The parties shall file cross-motions to reverse or affirm the

           administrator’s decision by April 20, 2020, simultaneous response

           briefs by May 20, 2020, and simultaneous reply briefs by June 3, 2020.

                  Counsel are expected to comply with all Local Rules concerning

                  Motion Practice, specifically L.R. 7.1 which requires filing of

                  responses to dispositive motions within 21 days after service of

                  the motion and the filing of reply briefs within 14 days after

                  service of the response, unless otherwise ordered by the Court.

                  Pursuant to L.R. 7.1(e)(2), the Court may order that any motions

                  filed in this case may be determined on the briefs without oral

                  hearing.

     IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: December 5, 2019

                                        2
Case 4:19-cv-12130-MFL-SDD ECF No. 13 filed 12/05/19      PageID.46   Page 3 of 3




I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on December 5, 2019, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        3
